Exhibit 10.1

AMENDMENT NO. 7

TO

LOAN AND SECURITY AGREEMENT

           THIS AMENDMENT NO. 7 ("Amendment No. 7") is entered into as of
November 17, 2003 by and between SYSTEMAX INC., a corporation organized under
the laws of the State of Delaware ("SYX"), SYSTEMAX MANUFACTURING INC. (formerly
known as Midwest Micro Corp.), a corporation organized under the laws of the
State of Delaware ("SMI"), GLOBAL COMPUTER SUPPLIES INC. (successor by merger to
Continental Dynamics Corp.), a corporation organized under the laws of the State
of New York ("GCS"), GLOBAL EQUIPMENT COMPANY, INC., a corporation organized
under the laws of the State of New York ("GEC"), TIGER DIRECT, INC., a
corporation organized under the laws of the State of Florida ("Tiger"), DARTEK
CORPORATION, a corporation organized under the laws of the State of Delaware
("Dartek"), NEXEL INDUSTRIES, INC., a corporation organized under the laws of
the State of New York ("NII"), MISCO AMERICA INC., a corporation organized under
the laws of the State of Delaware ("Misco"), SYSTEMAX RETAIL SALES INC., a
corporation organized under the laws of the State of Delaware ("SRS"), PAPIER
CATALOGUES, INC., a corporation organized under the laws of the State of New
York ("PCI"), CATALOG DATA SYSTEMS, INC., a corporation organized under the laws
of the State of New York ("CDS"), MILLENNIUM FALCON CORP., a corporation
organized under the laws of the State of Delaware ("MFC"), TEK SERV INC., a
corporation organized under the laws of the State of Delaware ("TSI"), B.T.S.A.,
Inc., a corporation organized under the laws of the State of New York ("BTSA")
and KEYBOARDMALL.COM INC., a corporation organized under the laws of the State
of Delaware ("KMC") (SYX, SMI, GCS, GEC, Tiger, Dartek, NII, Misco, SRS, PCI,
CDS, MFC, TSI, BTSA and KMC, each a "Borrower" and jointly and severally the
"Borrowers"), the lenders who are parties to the Loan Agreement, as defined
herein ("Lenders") and JPMORGAN CHASE BANK, as agent for the Lenders ("Agent").

BACKGROUND

           Borrowers, Agent and Lenders are parties to a Loan and Security
Agreement dated as of June 13, 2001 (as amended by Amendment No. 1 to Loan and
Security Agreement dated as of September 1, 2001, Amendment No. 2 to Loan and
Security Agreement and Consent dated as of December 13, 2001, Amendment No. 3 to
Loan and Security Agreement dated as of December 20, 2001, Amendment No. 4 to
Loan and Security Agreement and Consent dated as of April 18, 2002, Amendment
No. 5 and Waiver to Loan and Security Agreement dated as of June 30, 2002,
Amendment No. 6 to Loan and Security Agreement dated as of September 22, 2003,
and as the same may be amended, supplemented or otherwise modified from time to
time, the “Loan Agreement”) pursuant to which the Lenders provide Borrowers with
certain financial accommodations.

           Borrowers have informed Agent and Lenders that they intend to advance
up to $8,500,000 to Systemax Europe Ltd. and Borrowers have requested Agent and
Lenders modify certain reporting requirements during the period when there are
no outstanding Advances and Agent and Lenders are willing to amend the Loan
Agreement on the terms and conditions hereafter set forth.

           NOW, THEREFORE, in consideration of any loan or advance or grant of
credit heretofore or hereafter made to or for the account of Borrowers by
Lenders, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

                1.     Definitions. All capitalized terms not otherwise defined
herein shall have the meanings given to them in the Loan Agreement.

                2.     Amendment to Loan Agreement. Subject to satisfaction of
the conditions precedent set forth in Section 3 below, the Loan Agreement is
hereby amended as follows:

                     (a)      The definition of "Trademark Security Agreement"
set forth in Section 1.2 is hereby amended and restated in its entirety as
follows:

“Trademark Security Agreement” shall mean, collectively, the Trademark
Collateral Security Agreements and Trademark Assignments of Security each dated
the Closing Date executed by SYX, Tiger, Dartek, NII, GEC and Misco and the
Trademark Collateral Security Agreement and Trademark Assignment of Security
dated as of April 28, 2003 executed by GCS.


                     (b)      Definitions of the terms "Excess Cash Balance",
"Excess Cash Balance Borrowing Notice”, “Excess Cash Balance Reduction Period
and “Reporting Events” are hereby added to Section 1.2 where alphabetically
appropriate to read as follows:

“Excess Cash Balance” shall mean at any time, the net credit balance in favor of
Borrowers under the Loan Agreement after giving effect to the then balance of
all outstanding Advances.

“Excess Cash Balance Borrowing Notice” shall have the meaning set forth in
Section 2.15 hereof.

“Excess Cash Balance Reduction Period” shall mean any period of time in excess
of five (5) consecutive Business Days that the Excess Cash Balance shall be less
than $15,000,000.

“Notice Period” shall have the meaning set forth in Section 2.15 hereof.

“Reporting Event” shall have the meaning set forth in Section 9.2 hereof.


                     (c)      A new Section 2.15 is hereby added to read as
follows:

“Notwithstanding any other provision herein, Borrowing Agent shall not be
permitted to request an Advance on behalf of any Borrower in an amount which
after giving effect to such request, would result in the Excess Cash Balance
being zero ($-0-), without providing Agent with sixty (60) days written notice
(the “Notice Period”) of such request (each such notice an “Excess Cash Balance
Borrowing Notice”).”


                     (d)      In Section 7.4, (i) the word "and" prior to clause
(h) is changed to a comma and (ii) a new clause is hereby added immediately
prior to the period appearing at the end of such Section 7.4 as follows:

“and (i) loans in an aggregate amount at any time not in excess of $8,500,000 to
Systemax Europe Ltd, provided, that such loans shall be repaid in cash no later
than May 30, 2004”


                     (e)      In Section 9.2 the first sentence thereof is
hereby amended and restated as follows:

“Deliver to Agent on or before the twentieth (20th) day after the end of each
fiscal quarter as and for the prior fiscal quarter (a) accounts receivable
agings, (b) Inventory reports, (c) accounts payable agings, (d) reconciliations
with respect to each of foregoing, (e) Borrowing Base Certificates, (f) lockbox
statements, (g) an Inventory designation report and (h) such other schedules as
Agent may request, provided, that (i) during an Excess Cash Balance Reduction
Period or (ii) following the receipt by Agent of an Excess Cash Balance
Borrowing Notice through and until such time as the outstanding balance of any
Advances made subsequent to such Notice Period has been reduced to $0 ((i) and
(ii) collectively, the “Reporting Events”) each of (a)-(h) above shall be
delivered to Agent on or before the twentieth (20th) day of each month as and
for the prior month.”


                     (f)      In Section 9.2 the second sentence thereof is
hereby amended and restated as follows:

“Upon the occurrence of a Reporting Event, Borrower shall also deliver to Agent,
on a daily basis, copies of all sales, collection, debit and credit adjustment
schedules.”


           3.     Conditions of Effectiveness. This Amendment No. 7 shall become
effective as of the date upon which Agent shall have received four (4) copies of
this Amendment No. 7 executed by Borrowers, Required Lenders and each Guarantor.

           4.     Release. Each Borrower hereby releases, remises, acquits and
forever discharges each Lender and Agent and each Lender's and Agent's
employees, agents, representatives, consultants, attorneys, fiduciaries,
officers, directors, partners, predecessors, successors and assigns, subsidiary
corporations, parent corporations, and related corporate divisions (all of the
foregoing hereinafter called the "Released Parties"), from any and all actions
and causes of action, judgments, executions, suits, debts, claims, demands,
liabilities, obligations, damages and expenses of any and every character, known
or unknown, direct and/or indirect, at law or in equity, of whatsoever kind or
nature, for or because of any matter or things done, omitted or suffered to be
done by any of the Released Parties prior to and including the date of execution
hereof, and in any way directly or indirectly arising out of or in any way
connected to this Agreement or the Other Documents (all of the foregoing
hereinafter called the "Released Matters"). Each Borrower acknowledges that the
agreements in this Section are intended to be in full satisfaction of all or any
alleged injuries or damages arising in connection with the Released Matters.

           5.     Representations and Warranties. Borrowers hereby represent and
warrant as follows:

                     (a)      This Amendment No. 7 and the Loan Agreement, as
amended hereby, constitute legal, valid and binding obligations of Borrowers and
are enforceable against Borrowers in accordance with their respective terms.

                     (b)      Upon the effectiveness of this Amendment No. 7,
each Borrower hereby reaffirms all covenants, representations and warranties
made in the Loan Agreement as amended hereby and agree that all such covenants,
representations and warranties shall be deemed to have been remade as of the
effective date of this Amendment No. 7.

                     (c)      No Event of Default or Default has occurred and is
continuing or would exist after giving effect to this Amendment No. 7.

                      (d)     Borrowers have no defense, counterclaim or offset
with respect to the Loan Agreement.

          6.      Effect on the Loan Agreement.

                     (a)      Upon the effectiveness of this Amendment No. 7,
each reference in the Loan Agreement to "this Agreement," "hereunder," "hereof,"
"herein" or words of like import shall mean and be a reference to the Loan
Agreement as amended hereby.

                      (b)     Except as specifically amended herein, the Loan
Agreement, and all other documents, instruments and agreements executed and/or
delivered in connection therewith, shall remain in full force and effect, and
are hereby ratified and confirmed.

                      (c)     The execution, delivery and effectiveness of this
Amendment No. 7 shall not operate as a waiver of any right, power or remedy of
Agent or any Lender, nor constitute a waiver of any provision of the Loan
Agreement, or any other documents, instruments or agreements executed and/or
delivered under or in connection therewith.

           7.     Governing Law. This Amendment No. 7 shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns and shall be governed by and construed in accordance with the laws of
the State of New York.

           8.     Headings. Section headings in this Amendment No. 7 are
included herein for convenience of reference only and shall not constitute a
part of this Amendment No. 7 for any other purpose.

           9.     Counterparts; Telecopied Signatures. This Amendment No. 7 may
be executed by the parties hereto in one or more counterparts, each of which
shall be deemed an original and all of which taken together shall be deemed to
constitute one and the same agreement. Any signature delivered by a party via
telecopier shall be deemed to be an original signature hereto.

           IN WITNESS WHEREOF, this Amendment No. 7 has been duly executed as of
the day and year first written above.

SYSTEMAX INC.


By: /s/ Steven M. Goldschein                               
       Name: Steven M. Goldschein
       Title: Senior Vice President

SYSTEMAX MANUFACTURING INC.
GLOBAL COMPUTER SUPPLIES INC.
GLOBAL EQUIPMENT COMPANY, INC.
TIGER DIRECT, INC.
DARTEK CORPORATION
NEXEL INDUSTRIES, INC.
MISCO AMERICA INC.
SYSTEMAX RETAIL SALES INC.
PAPIER CATALOGUES, INC.
CATALOG DATA SYSTEMS, INC.
MILLENNIUM FALCON CORP.
TEK SERV INC.
B.T.S.A., INC.
KEYBOARDMALL.COM INC.


By: /s/ Steven M. Goldschein                               
       Name: Steven M. Goldschein
       Title: Vice President of each of the foregoing entities


JPMORGAN CHASE BANK, as Lender and as Agent


By: Donna M. DiForio                                         
       Name: Donna M. DiForio
       Title: Vice President




TRANSAMERICA BUSINESS CAPITAL CORPORATION,
as Lender and as Co-Agent


By: /s/ James De Santis                                  
Its: Duly Authorized Signatory                      


GMAC COMMERCIAL FINANCE LLC,
(successor by merger to GMAC COMMERCIAL
CREDIT LLC), as Lender


By: /s/ David Duffy                                       
Its: Duly Authorized Signatory                      



ACKNOWLEDGED AND AGREED:

SYSTEMAX SUWANEE LLC

BY: Systemax Inc., Member


By: /s/ Steven M. Goldschein                  
       Name: Steven M. Goldschein
       Title: Senior Vice President

THE MILLENNIUM GROUP LLC

By: Millennium Falcon Corp., Member


By: /s/ Steven M. Goldschein                  
       Name: Steven M. Goldschein
       Title: Vice President


By: WRD Sales, Inc., Member


By: /s/ William Davis                                
       Name: William Davis
       Title: President


PROFIT CENTER SOFTWARE INC.
GLOBAL GOV'T/EDUCATION SOLUTIONS INC.
SYSTEMAX SERVICES INC.


By: /s/ Steven M. Goldschein                                 
       Name: Steven M. Goldschein
       Title: Vice President of each of the foregoing entities
